TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00654-CR







Albert Ray Sasser, Jr., Appellant



v.



The State of Texas, Appellee







FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY


NO. 96-2040-2, HONORABLE ROBERT F.B. (SKIP) MORSE, JUDGE PRESIDING






PER CURIAM

Appellant pleaded no contest to an information accusing him of driving while intoxicated,
subsequent offense.  Tex. Penal Code Ann. §§ 49.04(a), 49.09(a) (West Supp. 1998). The county court
at law adjudged him guilty and assessed punishment at incarceration for 365 days and a $4000 fine.  The
court suspended imposition of sentence and placed appellant on community supervision.

Appellant represents himself on appeal.  A reporter's record was not requested.  See Tex.
R. App. P. 37.3(c)(1).  Appellant did not file a brief or respond to this Court's notices.  See Tex. R. App.
P. 38.8(b)(4).  We have examined the record before us and find no fundamental error that should be
considered in the interest of justice.

The judgment of conviction is affirmed.



Before Justices Aboussie, Jones and Kidd

Affirmed

Filed:   February 12, 1998

Do Not Publish